Title: To George Washington from Benjamin Tallmadge, 4 July 1781
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Hartford July 4th 1781
                  
                  I have this day sent on to the Regt 36 remounted Dragoons, properly Accoutred.  I have at the same time forwarded on to Col. Sheldon about 20 P. Shoes 50 P. Boots, 130 Cartouch Boxes & belts, 60 leather halters a few Spare Swords, & some Saddles.  I cannot give an accurate Return of the Swords & Saddles, as they will be recd at Litchfield where they have been prepared.
                  I have purchased about 20 Horses myself, & by the assistance of the State—Purchases I hope in a few Days to send on another Detachment about 30 or 40 Dragoons, properly accoutred.  I have the Honor to be, with great Regard your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
               